PER CURIAM.
Appellant, Damien Fernandes [“Appellant”], appeals the trial court’s order denying his motion to suppress a search warrant after entering a plea of no contest.
At the suppression hearing, Appellant’s counsel argued that the search warrant was not valid because it was not based on probable cause. Defense counsel argued that the search warrant was issued solely based on information obtained from Appellant’s co-perpetrator, James Devine [“De-vine”], and was not corroborated in any way. It appears that Devine’s statement against penal interest, as well as the other facts recited in the affidavit of the law enforcement officer, provided sufficient corroboration to permit a finding of probable cause. Even if the warrant were not based on a sufficient affidavit, the good faith exception articulated in United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984) applies.
AFFIRMED.
GRIFFIN, TORPY and LAWSON, JJ., concur.